Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 2, 5, 7, 11-14, and 17-19 in the reply filed on 26 April 2021 is acknowledged.

Information Disclosure Statement
The information disclosure statement filed 10 March 2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
The information disclosure statement filed 10 March 2020 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Regarding claim 2, the claim recites the limitation “supporting structure”. Because the claim limitation(s) uses a generic placeholder (“structure”) that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier, the limitation is interpreted under 35 USC 112(f) as corresponding to a gantry (Applicant’s specification, par. [0004]) and equivalents thereof. If Applicant does not wish the limitation to be interpreted under 35 USC 112(f), Examiner recommends amending the claim to recite --support--. 


Regarding claim 7, the claim recites the limitation “detector elements”. Because the claim limitation(s) uses a generic placeholder (“elements”) that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier, the limitation is interpreted under 35 USC 112(f) as corresponding to any structure capable of performing the recited function since no corresponding structure is described in Applicant’s specification. If Applicant does not wish the limitation to be interpreted under 35 USC 112(f), Examiner recommends amending the claim to recite --detectors--. 

Regarding claim 11, the claim recites the limitation “detector unit”. Because the claim limitation(s) uses a generic placeholder (“elements”) that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier, the limitation is interpreted under 35 USC 112(f) as corresponding to a plurality of detector elements in an array arrangement (claim 7), with “detector elements” interpreted as described above regarding claim 7, and equivalents thereof. If Applicant does not wish the limitation to be interpreted under 35 USC 112(f), Examiner recommends amending the claim to recite --detector--. 

Regarding claim 14, the claim recites the limitation “detector unit” which is interpreted as described above regarding claim 11. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 7, 11, 14, and 19 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 7, 11, and 14, claim limitations invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph as described above. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claims are indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may, for each claim:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

	Regarding claim 19, the claim is rejected due to its dependence on claim 11.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 2, 7, 11-14 and 17-19 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Bredno (US 9,636,079).

	Regarding claim 2, Bredno discloses a method for correcting an imbalance in a computed tomography system (Claim 11: “A method of x-ray computed tomography calibration [...] generating a correction of measured x-ray attenuation based on the relative positions of the plurality of elements” in connection with col. 5 ln. 65 - col. 6 ln. 20: “... The movement of each element relative to a center can be determined from the data …” and further in connection with col. 3 ln. 56 - col. 4 ln. 11: “… The system elements 18 include the x-ray source 2, the x-ray filter 4, the shutter/collimator 6 disposed at one end, and the x-ray detector 8 and anti-scatter grid 10 disposed at the opposite end …”), in which a supporting structure including a radiation source is fitted on a fixed mounting frame, the supporting structure being configured to rotate together with the radiation source about a measurement space (col. 2 ln. 29-42: “… x-ray 
and the geometric calibration scan…”); determining correction data, upon the determining indicating that an imbalance arises, based upon the imbalance determined; and calculating corrected measurement data of the radiation by applying the correction data determined to the further measurement data, the corrected measurement data calculated being usable to reduce impact of the imbalance compared with the first measurement data (claim 13: “… correcting subject image projection data with a correction for the measured attenuation based on the decomposed relative positions of the x-ray filter, the shutter/collimator, the anti-scatter grid, the x-ray source, and the x-

	Regarding claim 7, as best understood, Bredno discloses the method of claim 2, wherein emitted radiation is detected by a detector unit having a plurality of detector elements in an array arrangement, the method further comprising: determining which detector elements, of the plurality of detector elements, detect the radiation of the first measurement data as a function of angular position of the radiation source; determining as a function of the angular position of the radiation source, in which detector elements, of the plurality of detector elements, the radiation of the first measurement data should have been detected assuming no imbalance existed; determining correction information for the plurality of detector elements, of the plurality of detector elements, specifying a detector element that should have detected radiation, that is detected in an actual detector element; determining the correction data from the correction information determined (col. 4 ln. 42 - col. 5 ln. 8: “… The corrections for each gantry orientation and each element 18 can include overlays or vector translations for each element 18 or portion of an element 18 typically expressed in detector pixels, intensity adjustments, and the like …”).

	Regarding claims 11 and 19, as best understood, Examiner refers to the rejection of claim 2 above.

Regarding claim 12, Bredno discloses the method of claim 2, further comprising: reducing impact of the imbalance compared with the first measurement data using the correction data calculated (claim 13: “… correcting subject image projection data with a correction for the measured attenuation based on the decomposed relative positions of the x-ray filter, the shutter/collimator, the anti-scatter grid, the x-ray source, and the x-ray detector; and reconstructing corrected subject image projection data into a 3D image”).

	Regarding claim 13, Bredno discloses the method of claim 2, further comprising: detecting second measurement data of the radiation, while the radiation source is positioned in a fixed angular position with respect to the mounting frame and is not rotating about the measurement space; and using the first measurement data of the radiation and the second measurement data of the radiation detected, to determine the imbalance (claim 13: “… correcting subject image projection data with a correction for the measured attenuation based on the decomposed relative positions of the x-ray filter, the shutter/collimator, the anti-scatter grid, the x-ray source, and the x-ray detector; and reconstructing corrected subject image projection data into a 3D image”; see rejection of claim 2 above).

	Regarding claim 14, as best understood, Bredno discloses the method of claim 13, further comprising: determining a difference in a position of the first measurement data, on a detector unit for the radiation from a position of the second measurement data, on the detector unit, the difference being used to determine the imbalance (claim 

	Regarding claim 17, Bredno discloses a non-transitory computer program product storing program segments, directly loadable into a memory of a programmable controller of a computed tomography system, to perform the method of claim 2 when the program segments are executed by the programmable controller (claim 19: “An electronic data processing device configured to perform a method according to claim 11”; claim 11: “A method of x-ray computed tomography calibration, comprising: receiving x-ray data which includes image projection data at each of a plurality of gantry orientations around an imaging region; decomposing the received image projection data to derive relative positions of a plurality of elements at one or more gantry orientations, each of the plurality of elements causing x-ray attenuation attributable to the plurality of elements in the received image projection data; and generating a correction of measured x-ray attenuation based on the relative positions of the plurality of elements”).

	Regarding claim 18, Bredno discloses a non-transitory electronically readable data storage medium storing electronically readable control information, designed to perform the method of claim 2 when the electronically readable control information is executed by a controller of a computed tomography system (claim 18: “A non-transitory .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bredno as applied to claim 2 above, and further in view of Ji (US 2018/0325471).

Regarding claim 5, Bredno discloses the method of claim 2, but does not expressly disclose the detecting of first measurement data of the radiation includes acquiring a plurality of first measurement data at different rotational speeds of the supporting structure, wherein the calculating of corrected measurement data includes calculating corrected measurement data for each of the different rotational speeds, wherein a further rotational speed is determined at which the further measurement data is acquired, and wherein the correction data associated with the further rotational speed is determined and is applied to the further measurement data to calculate the corrected measurement data.
Ji discloses a method for correcting an imbalance in a computed tomography system (par. [0158]: “… the position of the counterweight(s) 202 on the gantry 110 may 
Bredno in view of the teachings of Ji so that the detecting of first measurement data of the radiation includes acquiring a plurality of first measurement data at different rotational speeds of the supporting structure, wherein the calculating of corrected measurement data includes calculating corrected measurement data for each of the different rotational speeds, wherein a further rotational speed is determined at which the further measurement data is acquired, and wherein the correction data associated with the further rotational speed is determined and is applied to the further measurement data to calculate the corrected measurement data.
	One would have been motivated to do so to account for different centrifugal forces requiring different correction data when measuring with different rotational speeds.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE RIDDICK whose telephone number is (571)270-1865.  The examiner can normally be reached on M - Th 8:30 am - 7:00 pm ET, with flexible scheduling.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


Blake C. Riddick, Ph.D.
Primary Examiner
Art Unit 2884



/BLAKE C RIDDICK/Primary Examiner, Art Unit 2884